Citation Nr: 1826038	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  12-12 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include asthma and chronic obstructive pulmonary disease (COPD), and to include as due to exposure to an herbicide agent.

2.  Entitlement to service connection for an esophageal disability, to include Barrett esophagus (BE) and throat cancer, and to include as due to exposure to an herbicide agent.

3.  Entitlement to service connection for a skin disability, to include Dupuytren contracture, basal cell carcinoma, actinic keratosis, seborrheic keratosis, and benign skin neoplasm of the trunk, and to include as due to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from February 1967 to February 1970.  He had service in the Republic of Vietnam from March 1968 to March 1969.  He was awarded the Army Commendation Medal. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for a respiratory condition and lung disease; denied service connection for throat cancer and BE; and denied service connection for skin cancer on the fact, hands, and arms. 

The appellant testified before a Veterans Law Judge (VLJ) at a March 2016 hearing at the RO in Chicago, Illinois.  A hearing transcript has been associated with the claims file and reviewed.

The appeal was previously before the Board in February 2017.  At that time, the claims were remanded for additional development.  The Board also denied an initial rating in excess of 50 percent for PTSD; the issue is final and thus no longer before the Board.

In a January 2018 letter, the appellant and his representative were advised that the VLJ who conducted the March 2016 hearing is unavailable to participate in a decision in the appeal.  The appellant was given an opportunity to request another optional Board hearing.  In the same month, the Veteran responded in writing that he does not wish to appear at another Board hearing, and he asked VA to consider his case on the evidence of record.

The appeal was perfected with a filing of a substantive appeal received in May 2012.  Following filing of the appeal, the appellant submitted new evidence.  The provisions of 38 U.S.C. § 7105(e) (2012) permitting initial review of new evidence by the Board do not apply in this case because the substantive appeal was filed before February 2, 2013.  However, the Board notes that in September 2017 the appellant's representative submitted a written waiver allowing the Board to consider new evidence.  09/06/2017, Due Process Waiver.  Therefore, the Board has proceeded to review all the evidence without remanding for initial review by the agency of original jurisdiction (AOJ).


The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before it can adjudicate the issues on appeal.

The Veteran is presumed to have been exposed to an herbicide agent during his active service.  In this regard, the record shows that he served in the Republic of Vietnam from March 1968 to March 1969 (04/07/2014, Certificate of Release or Discharge From Active Duty (DD Form 214)), and there is no affirmative evidence in the record to establish that he was not exposed to an herbicide agent.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2017).

VA examinations of the Veteran's respiratory, digestive, and skin conditions were conducted in March 2017.  Although the Veteran is presumed to have been exposed to an herbicide agent while serving in the Republic of Vietnam, the diagnoses given by the examiner are not listed as being presumed to be service connected under 38 C.F.R. § 3.309(e).  However, even with respect to disorders not designated as presumptive, the U.S. Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, the VA examiner's nexus opinions failed to consider the Veteran's presumed exposure an herbicide agent in the Republic of Vietnam.  For this reason, the Board finds that the April 2017 VA examinations are not adequate for adjudication purposes.  Accordingly, the Board finds that an addendum examination is necessary to consider whether any of the Veteran's respiratory, digestive, and skin conditions are related to his presumed exposure to an herbicide agent in the Republic of Vietnam.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Moreover, specifically with respect to the claim of service connection for a respiratory disability, the April 2017 VA examiner indicated that the Veteran had a reported history of asthma.  The examiner did not consider, however, the Veteran's history of treatment for COPD.  E.g., 02/28/2015, CAPRI (File A), at 275 (September 2014 primary care not indicates a follow-up for COPD); 02/28/2015, CAPRI (File B), at 1 (January 2015 cardiology arrhythmia clinic note indicates being diagnosed with COPD).  Thus, the addendum should address whether any COPD the Veteran has had during the claim period was related to his service.  Furthermore, although the examiner indicated the Veteran denies having had asthma, the Veteran insisted in his latest statement, received in October 2017, that he has asthma.  10/09/2017, Correspondence.  The addendum should thus consider the Veteran's contention that he does have asthma, contrary to the April 2017 VA examination report.

Furthermore, specifically with respect to the issue of entitlement to service connection for a skin disability, a February 2012 herbicide agent examination report indicates the Veteran has bilateral Dupuytren contracture.  However, the April 2017 VA examiner failed to consider whether the Veteran has had Dupuytren contracture and failed to opine on its etiology.  Thus, the addendum should also address whether any Dupuytren contracture the Veteran has had during the claim period was related to his service.

In addition, again with respect to the issue of entitlement to service connection for a skin disability, the April 2017 VA examiner submitted an addendum in June 2017 clarifying why the Veteran's benign skin lesion on the trunk was not related to his service.  The examiner explained that the lesion was a benign one that was completely excised with no recurrence.  However, for purposes of entitlement to service connection, the Veteran has a current diagnosis of skin lesion on the trunk because it was diagnosed during the claim period.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  For this reason, the Board finds that the April 2017 VA examination and its accompanying addendum to be not adequate for adjudication purposes.  See Barr, 21 Vet. App. at 312.  Accordingly, the Board finds that the addendum should also determine whether the Veteran's lesion was caused by or is related to service.

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records since February 2015.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private treatment records in order to allow the appellant the opportunity to obtain and submit those records for VA review.  Moreover, notify the appellant that he may submit VA Forms 21-4142 and 
21-4142a to authorize any private medical provider-including Dr. R. and Dr. S.D., pertaining to treatment of his skin conditions-to disclose and release to VA information on the Veteran's treatment, and then request those medical records from the private medical provider(s).  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, request the VA examiner who conducted the April 2017 VA examination to review the claims file.  If the April 2017 VA examiner is unavailable, then another appropriate VA clinician should be requested to review the claims file.  The clinician is asked to review the claims file to become familiar with the pertinent medical history.  If the clinician finds it necessary to conduct a new examination, then schedule such an examination for the Veteran.  After reviewing the claims file (and conducting an additional examination, if necessary), the clinician is to address the following:

 a.  Is any respiratory disability, to include asthma and COPD, shown or treated at any time during the claim period (from September 2008 to the present) at least as likely as not (50 percent or greater probability) related to active service, to include as due to the conceded exposure to an herbicide agent?

 b.  Is any esophageal disability, to include BE and throat cancer, shown or treated at any time during the claim period (from September 2008 to the present) at least as likely as not (50 percent or greater probability) related to active service, to include as due to the presumed exposure to an herbicide agent?

 c.  Is any skin disability, to include bilateral Dupuytren contracture, basal cell carcinoma, actinic keratosis, seborrheic keratosis, and benign skin neoplasm of the trunk, shown or treated at any time during the claim period (from September 2008 to the present) at least as likely as not (50 percent or greater probability) related to active service, to include as due to the conceded exposure to an herbicide agent?

Consider all lay and medical evidence, to include the Veteran and his family members' 2017 and 2018 written statements.

Provide a comprehensive rationale for any opinions and conclusions offered.  If a requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.  If any medical literature is cited, then provide a copy of it or a link to it.

3.  After all development has been completed and returned from all steps above, if any benefit sought remains denied then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

